DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/17/2020, 10/13/2021 and 04/12/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 31-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 31 recites a display panel, comprising: a first microlens3 array, a pixel island array and a second lens, and wherein the pixel island array is configured to display a plurality of sub-original images; the first microlens array is configured to converge light emitted from the plurality of sub-original images so as to obtain imaging light, and a first virtual image is formed by the imaging light on a side of the first microlens array which is away from a user viewing side of the display panel; and the second lens is on the user viewing side of the display panel relative to the first microlens array, and the second lens is configured to converge the imaging light so as to obtain a second virtual image, wherein the first virtual image is a virtual image in which the plurality of sub-original images are stitched and enlarged, and the second virtual image is an enlarged virtual image of the first virtual image. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 31, MA et al (U.S. PGPub No. 2014/0118829) teaches a display panel (Fig 3A, 300), comprising: a first microlens array (310), a pixel island array (308) and a second lens (180), and wherein the pixel island array is configured to display a plurality of sub-original images (para 0040-0041); the first microlens (Fig 6, 310) array is configured to converge light emitted from the plurality of sub-original images so as to obtain imaging light, and the second lens (180) is on the user viewing side of the display panel relative to the first microlens array, and the second lens is configured to converge the imaging light so as to obtain a second virtual image (para 0053). 
However, Ma et al, does not teach or suggest, the specific limitations of “a first virtual image is formed by the imaging light on a side of the first microlens array which is away from a user viewing side of the display panel; wherein the first virtual image is a virtual image in which the plurality of sub-original images are stitched and enlarged, and the second virtual image is an enlarged virtual image of the first virtual image” nor would it have been obvious to do so in combination.
Claims 32-50 are also allowable for depending on claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871